Exhibit 10.48

 

October 3, 2005

 

$350,000,000 Interim Facility

Letter Agreement

 

EXCO Resources, Inc.

12377 Merit Drive

Suite 1700

Dallas, Texas 75251

Attention: 

Douglas H. Miller

Chairman and Chief Executive Officer

 

Ladies and Gentlemen:

 

Reference is made to (i) the Commitment Letter, dated as of September 29, 2005
(including the attached Term Sheets, the “Commitment Letter”), among EXCO
Holdings Inc., EXCO Resources, Inc. (“EXCO”), J.P. Morgan Securities Inc.,
JPMorgan Chase Bank, N.A., Bear, Stearns & Co. Inc. and Bear Stearns Corporate
Lending Inc. and (ii) the Credit Agreement, dated as of October 3, 2005 (the
“Credit Agreement”), among EXCO Holdings II Inc. (to be merged with and into
Exco Holdings Inc. on the date thereof) (“Holdings”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
herein and defined in the Commitment Letter or the Credit Agreement, as
applicable, are so used as so defined.

 

The Commitment Letter provides that (i) EXCO shall be obligated to issue
Exchange Notes on or after the Initial Loan Maturity Date in exchange for the
Initial Loans, (ii) such Exchange Notes shall be guaranteed by all material
domestic subsidiaries of EXCO (the “Subsidiary Guarantors”) and (iii) any
Initial Loans outstanding after the Initial Loan Maturity Date shall also be
guaranteed by EXCO and the Subsidiary Guarantors.

 

The Lenders have agreed that EXCO and the Subsidiary Guarantors shall not be
required to execute and deliver, on the Interim Facility Closing Date, the
Indenture, the Exchange Notes or guarantees in respect thereof or of the Initial
Loans, to be held in escrow pending the effectiveness thereof. In consideration
for such agreement, (i) EXCO hereby agrees to redeem all of the Senior Notes no
later than the Initial Loan Maturity Date and (ii) on the date of such
redemption (or, if later, the Initial Loan Maturity Date), EXCO and the
subsidiaries of EXCO party hereto (collectively, the “EXCO Entities”) hereby
agree, subject to no other conditions, to execute and deliver to the
Administrative Agent a Guarantee substantially in the form attached hereto as
Exhibit A, it being agreed by the parties hereto that this Letter Agreement does
not constitute a Guarantee as such term is defined in the Indenture. The EXCO
Entities acknowledge that the execution and delivery of this Letter Agreement is
a condition precedent to the making of the Initial Loans to Holdings and that,
accordingly, the Lenders have relied on the agreements of the EXCO Entities in
this Letter Agreement as an inducement to the making of the Initial Loans.

 

This Letter Agreement shall not be assignable by any EXCO Entity without the
prior written consent of the Administrative Agent (and any purported assignment
without such consent shall be null and void). This Letter Agreement may not be
amended or waived except by an instrument in writing signed by each EXCO Entity
and each of the Lenders. This Letter Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature
page of this Letter Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof. This Letter Agreement shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to the Administrative Agent an
executed counterpart hereof.

 

 

 

Very truly yours,

 

 

 

 

 

EXCO RESOURCES, INC.

a Texas corporation

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

 

 

ROJO PIPELINE, INC.,

a Texas corporation

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President

 

 

 

 

 

 

EXCO INVESTMENT I, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

 

 

EXCO INVESTMENT II, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

 

 

EXCO OPERATING, LP,

a Delaware limited partnership by EXCO INVESTMENT II, LLC, its general partner

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

 

 

NORTH COAST ENERGY, INC.,

a Delaware corporation

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President

 

 

 

 

 

 

NORTH COAST ENERGY EASTERN, INC.,

a Delaware corporation

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President

 

 

 

 

 

 

PINESTONE RESOURCES, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ J. DOUGLAS RAMSEY, PH.D.

 

 

Name:

J. Douglas Ramsey, Ph.D.

 

 

Title:

Vice President & Chief Financial Officer

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

/s/ WM. MARK CRANMER

 

 

Name:

Wm. Mark Cranmer

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------